         Case MDL No. 2738 Document 1502 Filed 12/07/18 Page 1 of 2




                                     UNITED STATES JUDICIAL PANEL
                                                         on
                                           MULTIDISTRICT LITIGATION



IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                                                MDL No. 2738



                                               (SEE ATIACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO -117)



On October 4, 2016, the Panel transferred 10 civil action(s) to the United States District Court for
the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
§ 1407. See 220 F.Supp.3d 1356 (J.P.M.L. 2016). Since that time, 766 additional action(s) have
been transferred to the District of New Jersey. With the consent of that court, all such actions have
been assigned to the Honorable Freda L. Wolfson.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of New Jersey and assigned to Judge
Wolfson.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on MuJtidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
District of New Jersey for the reasons stated in the order of October 4, 2016, and, with the consent
of that court, assigned to the Honorable Freda L. Wolfson.

This order does not become effective until it is filed in the Office oftl:ie Clerk of the United States
District Court fot the District of New Jersey. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7-day period, the stay will be continued until further order of the Panel.



                                                              FOR THE PANEL:
                     Inasmuch as no objection Is
                     pending at this time, the
                     stay Is lifted.


                     IDec 07, 2018 I
                                                              ~#·
                                                                                                    /   /
                          CLERK'S OFFICE
                             UNITED STA'TcS
                                                              Jeffery N. LUthi
                           JUDICW.. PANEL ON
                        MULTIOJSTRICT LITIGATION              Clerk of the Panel
                                                                                   .··-
       Case MDL No. 2738 Document 1502 Filed 12/07/18 Page 2 of 2




IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                                   MDL No. 2738



                 SCHEDULE CT0--117 -- TAG-ALONG ACTIONS



                     C.A,NO,      CASE CAPTION

CALIFORNIA NORTHERN

 CAN         3       18-06751     Reuter v. Johnson & Johnson et al

NEW YORK EASTERN

 NYE         2       18-06589     Vilardi et al v. Johnson & Johnson et al

NEW YORK WESTERN

 NYW         1       18-01332     Rose v. Johnson & Johnson et al
